DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 2/28/2022, with respect to specification objection have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 9, filed 2/28/2022, with respect to the claim objection have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Applicant’s arguments, see page 10, filed 2/28/2022, with respect to 112 (b) rejection have been fully considered and are persuasive.  The 112 (b) rejection of claim 13 has been withdrawn. 
Applicant’s arguments, seepages 10-12, filed 2/28/2022, with respect to the 102 and 103 rejections have been fully considered and are persuasive.  The 102 and 103 rejection of the claims has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first layer (interpretation: the document pressing layer includes a mat to be in contact with a document, a leveling member attached to the mat to eliminate irregularities and a plate layer, which is disclosed on page 17.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), 
second layers (interpretation: a hook and loop fastener and includes a loop layer attached to the first and second elastic layers and a hook layer attached to the frame, which is disclosed on page 24.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), 
leveling elastic member (interpretation: a leveling member is attached to the mat to eliminate irregularities and is formed of an elastic material, which is disclosed on pages 17 and 18.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) in claims 1 and 3-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Fraser Roy on 5/19/2022.

The application has been amended as follows: 

1. (Currently Amended) An image reading apparatus comprising: 
a platen on which a document is to be placed; 
an image sensor configured to read an image of the document on the platen; 
a document feeder configured to cover and uncover the platen; 
a first layer disposed on a surface of the document feeder and configured to press the document on the platen when the document feeder covers the platen; 
elastic layers located between the first layer and the document layer and spaced apart from each other on a surface of the document layer; and 
second layers connecting the elastic layers to the document feeder, wherein 
an area of the elastic layer is larger than an area of the second layer in plan view, 
wherein the elastic layers include (i) an elastic member and (ii) a sheet covering a surface of the elastic member adjacent to corresponding one of the second layers, 
wherein the document feeder includes (i) a tray on which the document is to be placed and (ii) a curved reversing path on which the document from the tray is to be curved and reversed, 
the elastic layers include a first elastic layer not overlapping below the curved reversing path and a second elastic layer located under the curved reversing path, and 3 of 13Application No. 16/924,533 Reply to Office Action dated December 24, 2021 
the elastic member constituting the second elastic layer has a lower density than the elastic member constituting the first elastic layer, wherein 
the first layer includes, in this order from the platen to the document feeder in a thickness of a document, a mat to be in contact with a document, a leveling elastic member attached to the mat to eliminate irregularities, and a plate layer attached to the leveling elastic member, 
the document feeder includes document feeder door configured to be opened downward to expose a portion of the curved reversing path, 
the plate layer includes a first plate layer not overlapping the document feeder door and a second plate layer spaced apart from the first plate layer and overlapping the document feeder door, the second plate layer being configured to move together with the document feeder door when the document feeder door is opened and closed, 
an intermediate sheet extending from the second plate layer to the first plate layer is disposed between the leveling elastic member and the plate layer, and 
a coefficient of friction between the intermediate sheet and the leveling elastic member is smaller than a coefficient of friction between the plate layer and the leveling elastic member.  

Claim 2. (Cancelled).  

Claim 3. (Cancelled).

Claim 8. (Cancelled).
 
Claims 9-15. (Cancelled).

Claims 19-21. (Cancelled). 


Please change the title to: IMAGE READING APPARATUS WITH A DOCUMENT FEEDER WITH A PRESSING LAYER


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The is directed towards an image reading apparatus.  The unique aspect of the claims are as follows:

“the plate layer includes a first plate layer not overlapping the document feeder door and a second plate layer spaced apart from the first plate layer and overlapping the document feeder door, the second plate layer being configured to move together with the document feeder door when the document feeder door is opened and closed, 
an intermediate sheet extending from the second plate layer to the first plate layer is disposed between the leveling elastic member and the plate layer, and 
a coefficient of friction between the intermediate sheet and the leveling elastic member is smaller than a coefficient of friction between the plate layer and the leveling elastic member.”

These claim limitations were not found in the applied and/or cited prior art.  These features combined with the rest of the claim limitations overcome the prior art as a whole.  Thus, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsuji discloses an opening on the bottom of an ADF with certain layers on the opening section and the non-opening section in figure 39.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672